ORDER *
Upon motion by plaintiff-appellant James Miles, and in light of Board of Trustees v. Garrett, 531 U.S. 356, 121 S.Ct. 955, 148 L.Ed.2d 866 (2001), it is ordered that the district court vacate its earlier judgment and dismiss the case for lack of jurisdiction under the Eleventh Amendment, without prejudice to Miles’ right to seek any available relief in state court.
SO ORDERED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.